— -Appeal by an employer and its carrier from an award of the Workmen’s Compensation Board made for disability prior to decedent’s death, and death benefits to his widow. This is a heart case, and the only issue raised on appeal is whether there was an accident within the meaning of the Workmen's *756Compensation Law. The employer operated retail stores for the sale of men’s clothing at Buffalo, New York. Decedent was employed as a manager of a branch store at Lackawanna. On the morning of February 8, 1951, while carrying suits and heavy bolts of cloth, he suffered attacks of pain in the chest and became ill. The testimony indicates that he was forced to lie down and rest, and to take nitroglycerin tablets to relieve his ailment which was symptomatic of a heart condition. On the night of the same day his duties called him to the employer’s main store and factory at Buffalo. There, he carried heavy bolts of cloth, suits and overcoats up several flights of stairs to the third floor of the building. At this time he complained again of shortness of breath and renewed pains in his chest but he continued to work until about 7:45 p.m., at which time he drove home. During the night he suffered pain again in his left chest and his condition was diagnosed as coronary occlusion. After several periods of hospitalization he died on April 12, 1951, from an acute coronary occlusion. It seems reasonably clear from the evidence that decedent was suffering from a pre-existing coronary condition although he continued to work. There is substantial medical evidence in the record to sustain the finding of the board that decedent’s death was causally related to the heavy physical strain and exertion which he underwent on February 8, 1951, and in the course of his employment. It was within the power of the board to find an accidental injury within the meaning of the Workmen’s Compensation Law and within the scope of authoritative cases (Matter of Masse v. Robinson Co., 301 N. Y. 34; Matter of Gioia v. Courtmel Co., 283 App. Div. 40). Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ.